Case 2:18-cr-20495-DML-MKM ECF No. 96 filed 08/07/20   PageID.291   Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

United States of America,

                       Plaintiff,

            v.                                Case No. 18-cr-20495

Ibraheem Izzy Musaibli,
aka Abu Shifa Musaibli,
aka Abu ‘Abd Al-Rahman Al-Yemeni,

                       Defendant.

 MOTION AND BRIEF REQUESTING THE COURT DESIGNATE
  A NEW CLASSIFIED INFORMATION SECURITY OFFICER

      The United States of America respectfully submits this motion

requesting that the Court designate a n e w Classified Information

Security Officer (“CISO”), pursuant to the Classified Information

Procedures Act, 18 U.S.C. App. III (“CIPA”) and Section 2 of the

Revised Security Procedures established under Pub. L. 96-456, 94

Stat. 2025 by the Chief Justice of the United States and promulgated

pursuant to Section 9 of CIPA (“Rev. Pro.”).




                                                                             1
Case 2:18-cr-20495-DML-MKM ECF No. 96 filed 08/07/20   PageID.292   Page 2 of 7




                          BRIEF IN SUPPORT

      On November 29, 2018, this Court granted the government’s

motion to appoint Debra Randall-Guerrero as the primary CISO in the

above-captioned case. On August 6, 2020, undersigned counsel was

notified that Ms. Randall-Guerrero is no longer able to serve in this

role, and that the Department of Justice Security Officer was

recommending that Matthew W. Mullery be designated the new CISO.

The government is thereby requesting that the Court designate

Matthew W. Mullery as the new CISO in this case.

      Section 2 of the Revised Procedures provides that “[i]n any

proceeding in a criminal case or appeal therefrom in which classified

information is within, or is reasonably expected to be within, the

custody of the court, the court will designate a ‘classified information

security officer.’” The government has already submitted classified

filings in this case and will likely submit additional ones. Accordingly,

the government requests that the necessary steps be taken to enable

the Court and court personnel to handle classified information.

      The Attorney General or the Department of Justice Security

Officer is required to recommend to the Court an individual selected


                                     2
Case 2:18-cr-20495-DML-MKM ECF No. 96 filed 08/07/20   PageID.293   Page 3 of 7




from the Litigation Security Group, Security and Emergency Planning

Staff, Department of Justice, who is an individual of demonstrated

competence to serve as CISO and who has the necessary level of

clearance for the classified information involved. Rev. Pro. § 2. In

accordance with this requirement, a letter from the Department of

Justice Security Officer, James L. Dunlap, is attached to this Motion. In

this letter, Security Officer Dunlap recommends that the Court

designate Matthew W. Mullery as the CISO for this case. The letter

further recommends that the Court designate the following individuals

as alternate CISOs to serve in the event that Mr. Mullery is

unavailable: Daniel O. Hartenstine, Maura L. Peterson, Carli V.

Rodriguez-Feo, Harry J. Rucker, and Winfield S. Slade. See Attachment

A, Letter from Department of Justice Security Officer, James L.

Dunlap. The Department of Justice Security Officer has certified that

all of these individuals possess the necessary clearance for the level and

category of classified information involved in this case and that they are

qualified to serve as CISOs and have demonstrated competence in

security matters. Id. According to the Department of Justice Security

Officer, these individuals have completed extensive training in security-


                                     3
Case 2:18-cr-20495-DML-MKM ECF No. 96 filed 08/07/20   PageID.294   Page 4 of 7




related matters and have acted capably in the capacity of CISOs in a

number of cases in the past.

      Accordingly, the government requests that the Court designate

Matthew W. Mullery as the CISO and that the Court designate the

following individuals as alternate CISOs: Daniel O. Hartenstine,

Maura L. Peterson, Carli V. Rodriguez-Feo, Harry J. Rucker, and

Winfield S. Slade.

      In accordance with the local rule 7.1, on August 7, 2020, defense

counsel indicated that they do not object to this motion.

                                         Matthew Schneider
                                         United States Attorney

                                         s/Hank Moon
                                         Hank Moon
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         Hank.moon@usdoj.gov
                                         (313) 226-0220

                                         s/Kevin Mulcahy
                                         Kevin Mulcahy
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         Kevin.mulcahy@usdoj.gov
                                         (313) 226-9713
Date: August 7, 2020
                                     4
Case 2:18-cr-20495-DML-MKM ECF No. 96 filed 08/07/20   PageID.295   Page 5 of 7




                           Certificate of Service

        I hereby certify that on August 7, 2020, I electronically filed the
foregoing document with the Clerk of the Court using the ECF system,
which will send notification of such filing to all interested parties.

                                         s/Hank Moon
                                         Hank Moon
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         hank.moon@usdoj.gov
                                         (313) 226-0220




                                     5
Case 2:18-cr-20495-DML-MKM ECF No. 96 filed 08/07/20   PageID.296   Page 6 of 7




             Attachment A




                                     6
Case 2:18-cr-20495-DML-MKM ECF No. 96 filed 08/07/20                      PageID.297        Page 7 of 7
                                                              U.S. Department of Justice

                                                              Justice Management Division

                                                              Security and Emergency Planning Staff

                                                              Washington, D.C. 20530




                                                       AUG 06 2020



The Honorable David M. Lawson
United States District Court
  for the Eastern District of Michigan
Theodore Levin United States Courthouse
231 W. Lafayette Boulevard
Detroit, Michigan 48226

               RE: United States v. Ibraheem Izzy Musaibli (18-cr-20495)

Dear Judge Lawson:

        Pursuant to paragraph two of the "REVISED SECURITY PROCEDURES
ESTABLISHED PURSUANT TO PUB. L. 96-456, 94 STAT. 2025, BY THE CHIEF JUSTICE
OF THE UNITED STATES FOR THE PROTECTION OF CLASSIFIED INFORMATION," I
recommend Mr. Matthew W. Mullery, Security Specialist, for the position of Classified
Information Security Officer in the above-captioned case. I also recommend Security
Specialists, Daniel O. Hartenstine, Maura L. Peterson, Carli V. Rodriguez-Feo, Harry J. Rucker,
and Winfield S. “Scooter” Slade as alternate Classified Information Security Officers. In
addition, I certify that the above-named individuals are members of the Security and Emergency
Planning Staff, Litigation Security Group. Each possesses the requisite security clearance for the
category of classification that will be involved in this litigation. I also certify that they have the
requisite competence and qualifications to perform their security-related duties in this case.
They have undergone extensive training and have acted capably in the capacity of Classified
Information Security Officer in a number of legal proceedings in the past. They are qualified
specialists with years of experience in all security disciplines. Their duties will include
responsibilities to the court for information, physical, personnel, and communications security,
as well as any other pertinent duties outlined in the above-cited procedures.

       If you have any questions please call me or Christine Gunning, Deputy Director, on
(202) 514-2094.


Sincerely,



James L. Dunlap
Department Security Officer
